NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0735-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DARRYL DAVIS,

     Defendant-Appellant.
_______________________

                   Submitted February 14, 2022 – Decided February 23, 2020

                   Before Judges Fasciale and Sumners.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 07-10-3549.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (David A. Gies, Designated Counsel, on the
                   briefs).

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Caroline C. Galda,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).

                   Appellant filed a pro se supplemental brief.
PER CURIAM

      Defendant appeals from a March 31, 2020 order entered on remand

denying his petition for post-conviction relief (PCR). Defendant maintains that

his trial counsel rendered ineffective assistance of counsel. The PCR judge

conducted an evidentiary hearing, 1 entered the order under review, and rendered

a lengthy written decision.

      On appeal, defendant argues:

            POINT ONE

            THE ABSENCE OF A FORMAL PLEA OFFER DOES
            NOT EXCUSE DEFENSE COUNSEL FROM
            ADVISING DEFENDANT TO FOREGO PLEA
            NEGOTIATIONS BASED SOLELY ON AN
            UNSUBSTANTIATED      RELIANCE      UPON
            DEFENDANT'S ASSERTION THAT HE WAS NOT
            GUILTY.

            POINT TWO

            DEFENDANT'S ASSERTION THAT HE WAS NOT
            GUILTY IS NOT EQUIVALENT TO AN
            ASSERTION THAT HE WOULD LIE UNDER OATH
            TO PLEAD GUILTY.




1
  The evidentiary hearing addressed defendant's petition for PCR as well as co -
defendant's PCR petition. The PCR judge took testimony from the trial assistant
prosecutor, defendant and his trial counsel, and co-defendant and his trial
counsel.
                                                                          A-0735-20
                                       2
In his pro se brief, defendant raises the following additional points, which we

have renumbered:

            POINT [THREE]

            THE PCR [JUDGE] ERRED WHEN [HE]
            CONCLUDED THAT THE PERFORMANCE OF
            DEFENDANT'S TRIAL ATTORNEY WAS NOT
            DEFICIENT WHERE HE DID NOT REVIEW
            WITH . . . DEFENDANT THE STRENGTHS AND
            WEAKNESS      OF  THE   CASE  BEFORE . . .
            DEFENDANT FORMALLY REJECTED THE PLEA
            OFFER.

            POINT [FOUR]

            [THE] PCR [JUDGE] ERRED WHEN [HE] RULED
            THAT DEFENDANT WAS NOT PREJUDICED
            WHERE, IN ADDITION TO A MORE SEVERE
            PRISON TERM BEING IMPOSED AFTER A TRIAL
            AT WHICH HE WAS FOUND GUILTY, IT
            APPEARS . . . DEFENDANT   WANTED     TO
            AMICABLY RESOLVE THIS MATTER PRIOR TO
            TRIAL BY PLEADING GUILTY TO A LESSER
            TERM.

We disagree with these contentions and affirm substantially for the reasons

expressed by the PCR judge. We add these remarks.

      Our standard of review is well-settled. When a PCR judge holds an

evidentiary hearing—like here—we defer to the judge's factual findings "when

supported by adequate, substantial and credible evidence."     State v. Harris,



                                                                         A-0735-20
                                      3
181 N.J. 391, 415 (2004) (quoting Toll Bros., Inc. v. Twp. of W. Windsor,

173 N.J. 502, 549 (2002)).

      The PCR judge found credible the assistant prosecutor and co-defendant's

trial counsel, who corroborated that the State did not make either defendant an

offer to plead guilty. The PCR judge explained that the documentary evidence—

the pre-trial memoranda—corroborated that no offer was made. He rejected

testimony from defendant's trial counsel that a few days before the trial, it is

possible that the State may have given defendant the opportunity to plead guilty.

The PCR judge found that such testimony about a possible plea offer "strains

credulity." He also found that defendant's testimony, which "parroted" co-

defendant's testimony, was "questionable" and that defendants had the

opportunity to collaborate about their testimony before the evidentiary hearing.

      Importantly, if there had been an offer (which is not the case), the PCR

judge found that defendant "sidestepped" answering whether he would have pled

guilty if given the opportunity to do so. According to the PCR judge, defendant's

unwillingness to "give a forthright" answer is consistent with defendant's

position that he was not guilty.     The PCR judge characterized defendant's

testimony as evasive and pointed out in his written opinion that "even at the time

of the evidentiary hearing, [defendant] did not express his willingness to say he


                                                                            A-0735-20
                                        4
killed the two male victims" and that he was unwilling to "inculpate his co -

defendant in the crime."

      To establish a prima facie claim of ineffective assistance of counsel, a

defendant must satisfy the two-pronged test enumerated in Strickland v.

Washington, 466 U.S. 668, 687 (1984), which our Court adopted in State v.

Fritz, 105 N.J. 42, 58 (1987).      To meet the first Strickland/Fritz prong, a

defendant must establish that his counsel "made errors so serious that counsel

was not functioning as the 'counsel' guaranteed the defendant by the Sixth

Amendment."        466 U.S. at 687.     The defendant must rebut the "strong

presumption that counsel's conduct [fell] within the wide range of reasonable

professional assistance." Id. at 689. Thus, we consider whether counsel's

performance fell below an objective standard of reasonableness. Id. at 687-88.

Having done so, defendant is unable to demonstrate the first prong of the

Strickland test.

      To satisfy the second Strickland/Fritz prong, a defendant must show "that

counsel's errors were so serious as to deprive the defendant of a fair trial, a trial

whose result is reliable." Id. at 687. A defendant must establish "a reasonable

probability that, but for counsel's unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability


                                                                               A-0735-20
                                         5
sufficient to undermine confidence in the outcome." Id. at 694. "[I]f counsel's

performance has been so deficient as to create a reasonable probability that these

deficiencies materially contributed to defendant's conviction, the constitutional

right will have been violated." Fritz, 105 N.J. at 58. In the context of plea

offers, "a defendant must show the outcome of the plea process would have been

different with competent advice." Lafler v. Cooper, 566 U.S. 156, 163 (2012).

He fails to meet the second prong as well.

      As to defendant's contentions on appeal, he must "do more than make bald

assertions that he was denied the effective assistance of counsel." State v.

Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999). It is settled that a

defendant bears the burden of establishing a prima facie claim of ineffective

assistance of counsel. State v. Gaitan, 209 N.J. 339, 350 (2012). Here, on this

record, defendant cannot establish such a prima facie claim because his

arguments also amount to bald assertions.

      To the extent we have not addressed defendant's arguments, we conclude

they are without sufficient merit to warrant discussion in a written opinion. R.

2:11-3(e)(2).

      Affirmed.




                                                                            A-0735-20
                                        6